                 Case 18-01435-RAM   Doc 46       Filed 06/19/20   Page 1 of 20




         ORDERED in the Southern District of Florida on June 19, 2020.




                                                           Robert A. Mark, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                          )
       In re:                             )           Case No. 17-10703-BKC-RAM
                                          )
       MIAMI NEUROLOGICAL INSTITUTE,      )           Chapter 7
       LLC,                               )
                                          )
             Debtor.                      )
                                          )
                                          )
       SONEET R. KAPILA, Trustee,         )
                                          )
             Plaintiff,                   )
                                          )
       vs.                                )           Adv. No. 18-01435-BKC-RAM-A
                                          )
       UNIVERSITY OF MIAMI,               )
                                          )
             Defendant.                   )
                                          )

                                 MEMORANDUM OPINION

             While insolvent, the debtor in the underlying chapter 7 case


                                              1
           Case 18-01435-RAM    Doc 46       Filed 06/19/20   Page 2 of 20




(the “Debtor”) paid tuition to the University of Miami (“UM”) for

its principal and two other executives to enroll in an executive

MBA program. The chapter 7 trustee’s constructive fraud claims

against UM in this proceeding present one discrete but challenging

issue.     Did the Debtor receive reasonably equivalent value in

exchange for the tuition payments?

     At the October 2, 2019 trial, UM (1) established that the

Debtor had a reasonable belief that the graduate training of its

executives would yield a positive return by improving the company’s

business performance; and (2) presented unrebutted evidence that

the educational training of its principal provided value to the

Debtor by improving the collection of sizable accounts receivable.

Because the Plaintiff trustee (the “Trustee”) did not rebut the

evidence that the Debtor received value and did not prove that the

value was not equal to the tuition payments, the Court finds that

the tuition payments paid for the Debtor’s principal are not

recoverable as fraudulent transfers.

                     Factual and Procedural Background

     The   Debtor,   Miami     Neurological         Institute,      LLC,      operated

neurological   surgery   and    care     centers       from    leased    facilities

throughout South Florida.       The Debtor’s principal and 100% owner

is Santiago Figuereo (“Dr. Figuereo”), a neurosurgeon.                       At trial,


                                         2
          Case 18-01435-RAM      Doc 46       Filed 06/19/20   Page 3 of 20




Dr.   Figuereo    testified   that   the       Debtor     filed    its   chapter     11

petition on      January   20,   2017     (the     “Petition      Date”)      to   avoid

eviction from its main facility in Aventura, Florida.

      The chapter 11 case derailed quickly. The Debtor’s primary

secured creditor, City National Bank of Florida (“CNB”) moved, ore

tenus, to convert the case to chapter 7 at a cash collateral

hearing on February 3, 2017.         At the hearing, the Debtor and CNB

agreed to the appointment of a chapter 11 trustee and, on February

7, 2017, the Court entered an order directing the appointment of

a chapter 11 trustee. [DE #48, Case No. 17-10703]. On February 8,

2017, Soneet Kapila was appointed as Trustee. [DE # 52 in Case No.

17-10703].

      At a status conference on February 13, 2017, the Trustee

reported that a successful reorganization was not feasible and

moved, ore tenus, to convert the case. On February 15, 2017, less

than a month after the Petition Date, the Court entered its Order

Converting Case Under Chapter 11 to Case Under Chapter 7. [DE #82,

Case No. 17-10703].

      By all accounts, delayed collection of accounts receivable

resulted in a liquidity crisis that caused the Debtor to fail.

The Trustee testified that the Debtor’s average annual billings

approximated $40-60 million but that collections averaged between


                                          3
            Case 18-01435-RAM       Doc 46       Filed 06/19/20   Page 4 of 20




11 and 12% of annual billings, yielding no material profit.

     Although       the   Trustee    did         not   testify    as    an   expert,    he

expressed his view that the Debtor was hopelessly insolvent as

early as 2015. The Debtor was delinquent on its rent under several

leases and had not funded or paid payroll taxes for some quarters

of 2015 and 2016, resulting in an IRS claim exceeding $2 million.

See Pl.’s Ex. 18 (IRS proof of claim).                  The Trustee also testified

that the Debtor was burdened with substantial secured debt and, in

the months preceding the bankruptcy filing, borrowed from a high-

interest    lender-of-last-resort.                 When    the    Trustee    took   over

operations in 2017, he found the business already was effectively

closed, and no patient services were provided after his appointment

as Trustee.

     Dr. Figuereo did not dispute that the Debtor was experiencing

a cash-flow crisis when it filed its chapter 11 petition.                              Dr.

Figuereo testified that the Debtor’s operations grew significantly

between 2008 and 2013, and in 2014, it became apparent that the

company    needed    to   address     business         problems,       including    those

arising from growing receivables and poor collection rates.                            Dr.

Figuereo testified that he had no specialized business training

and needed to improve his management skills in the business of

medicine.     With the approval of the Debtor’s board, he decided


                                             4
           Case 18-01435-RAM     Doc 46       Filed 06/19/20   Page 5 of 20




that one way to enhance productivity and improve the Debtor’s cash

flow would be to invest in specialized training for three of the

Debtor’s     executives,     himself,         Juan   Ramirez     (“Ramirez”),       and

Nicolas Lembert (“Lembert”, and together with Ramirez and Dr.

Figuereo, the “Executives”).              Although the Defendant did not

introduce documentary evidence reflecting the corporate decision,

Dr. Figuereo’s testimony regarding the Board decision was credible

and unrebutted.

     The Executives enrolled in the University of Miami’s (“UM”)

Executive HealthCare Masters of Business Administration Program

(“HEMBA”).      Dr.   Figuereo    testified          that   HEMBA   is   a    two-year

program with tuition exceeding $100,000 and classes one weekend

per month.     Dr. Figuereo began his education in the beginning of

2016 and completed the program at the end of 2017.                       Lembert and

Ramirez deferred their start for personal reasons and did not start

their classes until the beginning of 2017, around the Petition

Date.   Because Lembert and Ramirez did not start their program

until just prior to the Petition Date, the Debtor did not receive

any value for tuition payments made on behalf of Lembert or

Ramirez, and the Trustee may avoid and recover the tuition paid on

their   behalf.       That   leaves     only     the    payments     made     for   Dr.

Figuereo’s tuition in dispute.


                                          5
          Case 18-01435-RAM     Doc 46       Filed 06/19/20   Page 6 of 20




      The only other witness at trial besides the Trustee and Dr.

Figuereo was Dr. Stephen Ullman, the Director of Health Management

& Policy at UM.        Dr. Ullman testified that UM’s HEMBA currently

is ranked as the number one healthcare MBA program in the United

States.    The program provides post-graduate courses for health

care professionals with at least seven years of experience.                        The

courses   and    training   develop          practical    skills     that    can   be

implemented by the students in their businesses.                  Referring to Dr.

Figuereo’s transcript (Def.’s Ex. I), Dr. Ullman described some of

the courses taken by Dr. Figuereo, including Analysis of Financial

Statements, Essentials of Health Care Administration, and Health

Care Organization Economics and Ethics.

       Dr. Ullman testified that between one third and one half of

the   students   had    their   tuition       paid   by   their    employer.       He

described some of the benefits of the program, including networking

with over 1,000 graduates in the health care field, developing

accounting and business skills, learning strategies to reduce

costs and enhance revenues, and developing strategies to negotiate

more favorable reimbursement rates with insurers.                  Dr. Ullman also

provided specific examples of cost-cutting and revenue-increasing

measures that were implemented by former students who obtained

HEMBAs at UM.


                                         6
           Case 18-01435-RAM       Doc 46       Filed 06/19/20    Page 7 of 20




     Dr.   Figuereo’s      testimony        corroborated          Dr.   Ullman’s     high

praise for UM’s HEMBA program.                  Dr. Figuereo described the ways

in which he implemented what he learned in striving to save his

business, such as completing a school project that helped him

reorganize     his    collection      department           resulting      in     improved

collection    rates    and   collection           time.     He    recalled       a   graph

indicating that the average collection time decreased from over

120 days to less than 60 days.              Dr. Figuereo also testified that

Dr. Ullman personally helped him attempt to negotiate higher

reimbursement rates with Blue Cross.

     Although Dr. Figuereo’s hopes to turn around the company were

not realized, the Court is persuaded that his decision to enroll

in the HEMBA program was motivated by his desire to help the

company, not for his personal benefit.                      He testified that he

deferred his salary for over a year and, in late 2016, Dr. Figuereo

mortgaged his home to provide the Debtor with a $350,000 line of

credit.      He also testified that he did not believe that the

Debtor’s financial condition was hopeless on the Petition Date.

He conceded that the Debtor’s cash flow did not sustain its

operations,    but    he   still    believed        that    the    company       could   be

reorganized.     He testified that collection rates were improving

significantly, and he was hopeful that the Debtor could restructure


                                            7
               Case 18-01435-RAM   Doc 46       Filed 06/19/20   Page 8 of 20




its debts.

        The payments identified in the chart below (collectively, the

“Transfers”)       are    the   sole    payments      subject     of   the      Trustee’s

avoidance claims. 1         The payments total $68,654.40, consisting of

a single $6,242.57 tuition or enrollment payment for Lembert, two

payments       totaling     $8,242.57    for      Ramirez,       and   five     payments

totaling $54,169.26 for Dr. Figuereo.

    Transaction    Check           Payee               Amount            Student ID
    Dated          Cleared                                               Number
    1/19/16        Webpay          University          $6,042.00         5406518
                                   of Miami                              (Santiago
                                                                         Figuereo)
    3/3/16         Webpay          University          $12,125.92        5406518
                                   of Miami                              (Santiago
                                                                         Figuereo)
    3/8/16         Webpay          University          $6,000.00         5406518
                                   of Miami                              (Santiago
                                                                         Figuereo)
    11/21/16       11/25/16        University          $24,001.06        5406518
                                   of Miami                              (Santiago
                                                                         Figuereo)
    12/9/16        Webpay          University          $2,000.00         54236474
                                   of Miami                              (Juan
                                                                         Ramirez)
    12/22/16       1/4/17          University          $6,242.57         54215095
                                   of Miami                              (Nicolas
                                                                         Lembert)
    12/22/16       1/4/17          University          $6,242.57         54236474
                                   of Miami                              (Juan
                                                                         Ramirez)

1The initial Joint Pretrial Stipulation filed by the parties
indicates that payments totaling only $60,411.83 are at issue [DE
#11].   However, at trial, the parties agreed that Plaintiff’s
Exhibit “1”, which describes payments totaling $68,654.40,
accurately identifies all transfers at issue in this proceeding.

                                            8
               Case 18-01435-RAM   Doc 46       Filed 06/19/20   Page 9 of 20




    12/22/16       1/4/17          University          $6,000.28         5406518
                                   of Miami                              (Santiago
                                                                         Figuereo)
    TOTAL                                              $68,654.40


        The Debtor and UM stipulated that the Debtor made the payments

during the applicable look-back period and in a state of insolvency

that satisfies the applicable standard for avoiding constructively

fraudulent transfers under 11 U.S.C. § 548(a)(1)(B)(ii). [DE #11,

25].        It is also undisputed that the Debtor did not enter into a

contract       with   UM   obligating   the       Debtor    to    make   the    tuition

payments.       Moreover, there were no employment or other agreements

between the Debtor and its Executives that obligated the Debtor to

pay for their UM tuition.

                                   Discussion

        The Plaintiff filed a four-count complaint (the “Complaint”)

[DE #1] to avoid the Transfers as either constructive frauds under

Fl. Stat. §§ 726.105(1)(b), 726.106(1), or 11 U.S.C. § 548(a)(1)(B)

(Counts 1 through 3), or as preferences under 11 U.S.C. § 547(b)

(Count 4).       The Plaintiff did not pursue the preference claim, so

the Court tried only the first three counts of the Complaint, all

of which seek avoidance of constructively fraudulent transfers. 2


2 “[T]he Florida constructive fraudulent transfer statutes are
‘analogous in form and substance’ to § 548(a)(1)(B) of the

                                            9
           Case 18-01435-RAM   Doc 46        Filed 06/19/20   Page 10 of 20




By agreement of the parties, 3 the sole disputed issue for trial

was whether the Debtor received reasonably equivalent value in

exchange for enrollment or tuition payments made to UM on behalf

of the Debtor’s Executives, and if not, the extent (if any) to

which UM might offset its liability by way of a good faith defense.

     “To     determine   whether    a          debtor     received      ‘reasonably

equivalent value,’ a court must address two distinct inquiries:

whether value was received and whether the value received is

reasonably equivalent to the value of the property transferred.”

Pettie v. Ringo (In re White), 559 B.R. 787, 800 (Bankr. N.D. Ga.

2016); see also In re R.M.L., Inc., 92 F.3d 139, 149 (3d Cir. 1996)

(“[B]efore     determining     whether         the     value     was    ‘reasonably

equivalent’ to what the debtor gave up, the court must make an




Bankruptcy Code.” PSN Liquidating Trust v. Intelsat Corp. (In re
PSN USA, Inc.), 615 Fed. Appx. 925, 928, n.6 (11th Cir. 2015)
(citation omitted). See, for example, In re Phoenix Diversified
Inv. Corp., No. 08-15917-EPK, 2011 WL 2182881, at *4 (Bankr. S.D.
Fla. June 2, 2011) (describing the similar meaning and analyses of
“value” under section 548 of the Bankruptcy Code and section 726
of the Florida Statutes); In re Leneve, 341 B.R. 53, 56 (Bankr.
S.D. Fla. 2006) (plaintiff bears burden of proving that the debtor
did not receive reasonably equivalent value under section 548 of
the Bankruptcy Code and section 726 of the Florida Statutes).
3 See Joint Pretrial Stipulation [DE #11] (parties stipulate as to

the payments made by the Debtor during the applicable look-back
period); Supplemental Joint Pretrial Stipulation [DE #25] (parties
stipulate that the Debtor was insolvent); Closing Trial Briefs [DE
#44, 45] (arguing only the issue of reasonably equivalent value).

                                        10
           Case 18-01435-RAM      Doc 46        Filed 06/19/20   Page 11 of 20




express factual determination as to whether the debtor received

any value at all.”).

     The definition of “value” in section 548(d)(2)(A) of the

Bankruptcy    Code     includes    “property”.            Several     courts     in   the

Eleventh     Circuit     have     broadly           interpreted       “property”       in

determining whether a debtor received value. Pettie v. Ringo (In

re White), 559 B.R. 787 (Bankr. N.D. Ga. 2016) (citing cases for

the proposition that “[t]he Eleventh Circuit has rejected a limited

definition of value”); see also In re Phoenix Diversified Inv.

Corp., No. 08-15917-EPK, 2011 WL 2182881, at *4 (Bankr. S.D. Fla.

June 2, 2011) (“Among other things, value includes property of any

kind.”).     Even intangible property can confer value on a debtor.

See, e.g., In re R.M.L., Inc., 92 F.3d 139, 148 (3d Cir. 1996)

(“[T]he mere ‘opportunity’ to receive an economic benefit in the

future constitutes ‘value’ under the [Bankruptcy] Code”).                         And a

debtor can receive value directly or indirectly. See, e.g., General

Electric Corp. of Tennessee v. Murphy (In re Rodriguez), 895 F.2d

725, 727 (11th Cir. 1990) (citing Rubin v. Manufacturers Hanover

Trust Co., 661 F.2d 979, 991 (2nd Cir. 1981), for the proposition

that a transfer cannot be avoided if it “‘confers an economic

benefit upon the debtor,’ either directly or indirectly”); In re

R.M.L., Inc., 92 F.3d at 149.


                                           11
           Case 18-01435-RAM      Doc 46        Filed 06/19/20   Page 12 of 20




      I.    The Debtor did not Receive Anything of Value in Exchange

for Enrollment or Tuition Payments Made on Behalf of Lembert and

Ramirez.

      UM presented no evidence that the Debtor received any value

in exchange for enrollment or tuition payments made for Lembert

and Ramirez.     In late 2016, the Debtor paid $14,485.14 to UM on

Lembert’s and Ramirez’s behalf.                 Whether those payments were for

tuition fees or some other type of charge, such as an enrollment

fee, is unclear.

      The Debtor filed for bankruptcy relief in January 2017, and

the   appointment      of   a    chapter        11    trustee     in   February   2017

dispossessed     the    Debtor’s     pre-petition            executives      of   their

managerial control.         At that point, Lembert and Ramirez had not

completed any courses, and therefore, they could not have imparted

any value to the Debtor in the way of improved executive function.

Dr.   Figuereo   readily        conceded        as   much   on    cross-examination,

agreeing that the Debtor received no benefit from the tuition it

paid on behalf of Lembert or Ramirez.

      UM also failed to prove that any portion of the Lembert and

Ramirez payments could be retained under section 548(c).                             To

prevail on a good-faith defense to a fraudulent transfer action,

a transferee must demonstrate that it “gave value to the debtor,”


                                           12
           Case 18-01435-RAM          Doc 46        Filed 06/19/20   Page 13 of 20




11 U.S.C. § 548(c), and must quantify such value. See, e.g., In re

Hannover Corp., 310 F. 3d 796, 799 (5th Cir. 2002); In re TOUSA,

Inc.,    422    B.R.   783,     866    (Bankr.          S.D.   Fla.    2009)    (citations

omitted), quashed in part, 444 B.R. 613 (S.D. Fla. 2011), aff’d in

part, rev’d in part, 680 F.3d 1298 (11th Cir. 2012), aff’d, No.

10-CV-62035-KMM, 2017 WL 8785510 (S.D. Fla. Mar. 8, 2017).                                 UM

failed to prove that it gave anything of value to the Debtor in

exchange for the payments made by the Debtor to UM on behalf of

Lembert or Ramirez.        Therefore, the Trustee can avoid and recover

for the Debtor’s estate the $14,485.14 in payments made by the

Debtor in late 2016 on Lembert’s and Ramirez’s behalf.

     II.       The Debtor Indirectly Received Value in Exchange for

Tuition Payments Made on Behalf of Dr. Figuereo.

     In 2016, the Debtor transferred $54,169.26 to UM on Dr.

Figuereo’s      behalf.       Without      question,           UM    gave   value     to   Dr.

Figuereo       by   providing    networking             opportunities       and      graduate

education in several areas relevant to the operation of a health

care business.         Whether the Debtor derived reasonably equivalent

value from Dr. Figuereo’s educational and networking gains is the

issue.

     At trial, Dr. Figuereo testified that Dr. Ullman helped Dr.

Figuereo in his attempts to negotiate a better reimbursement rate


                                               13
           Case 18-01435-RAM    Doc 46         Filed 06/19/20    Page 14 of 20




from   Blue   Cross.    It     is    unclear       whether      these    efforts    were

successful and provided any value to the Debtor.                        The Court also

cannot find that the Debtor derived value from Dr. Figuereo’s

guaranteed placement in the HEMBA program.

       UM presented other credible and unrebutted evidence that the

Debtor received a return on its investment in Dr. Figuereo’s

education.      Dr. Figuereo testified that he implemented changes

in the Debtor’s collection department that markedly reduced the

average    collection   time        on   accounts       receivable       in   the   year

preceding the Debtor’s bankruptcy filing.                       Improved collections

of the Debtor’s sizable accounts receivable, implemented by Dr.

Figuereo based on skills he learned at UM, provided value in

exchange for the transfers made to UM to pay Dr. Figuereo’s

tuition.

       In analyzing the Debtor’s actual and expected return on its

educational investment, it is relevant to look at the amounts paid

for Dr. Figuereo’s tuition in comparison to the size of the

Debtor’s operations.     Given the Debtor’s significant gross income

figures, the relative expenditure of $54,169.26 over a one-year

period to train its chief executive in health-care business skills

was a reasonable risk of a return on investment.                      Moreover, it is

probable that even a small improvement in the Debtor’s collection


                                          14
           Case 18-01435-RAM     Doc 46        Filed 06/19/20   Page 15 of 20




activity would yield gains for the Debtor of at least $54,169.26.

The Trustee testified that annual billings approximated $40-$60

million.     $54,169.26 represents only about one-tenth of 1% of

billings in that range.           Assuming, conservatively, that annual

billings averaged $40 million, the Debtor would have needed to

collect only .11% more of its annual billings to break even on its

investment.    Therefore, if Dr. Figuereo implemented changes in the

Debtor’s collection department in 2016 that resulted in only

slightly more than a tenth of a percent increase in collections,

the Debtor’s financial condition would have improved by more than

the tuition expense.

     The Court acknowledges that the Defendant did not present

evidence    quantifying    the     improvement           in     the   collection   of

receivables.     The Court is using these numbers and percentages

simply to demonstrate that, given the tens of millions of dollars

in   receivables,   even   a     very      slight        increase     in   collection

efficiency could have provided benefits to the Debtor equal to, or

greater than, the tuition payments.

     III. The Trustee did not Satisfy his Burden of Proving that

the Value Received was not Reasonably Equivalent to the Funds

Advanced for Dr. Figuereo’s Tuition.

     The Trustee argues that the Debtor could not have received


                                          15
         Case 18-01435-RAM    Doc 46        Filed 06/19/20   Page 16 of 20




anything of value reasonably equivalent to the $54,169.26 in

payments it made to UM for Dr. Figuereo because the Debtor was

hopelessly insolvent when it made the payments.                 Insolvency is an

element of the avoidance claim, but insolvency does not establish

the separate element, lack of reasonably equivalent value.

     First, as discussed earlier, the Debtor had a reasonable

expectation of obtaining a return on its investment when it paid

Dr. Figuereo’s tuition.      So, even though the Debtor was insolvent

and the investment did not prevent the company’s demise, the

investment is not avoidable because the Debtor’s hope for a return

on the investment was reasonable. See In re TOUSA, Inc., 680 F.3d

1298, 1313 (11th Cir. 2012) (“The bankruptcy court correctly asked,

‘based on the circumstances that existed at the time the investment

was contemplated, whether there was any chance that the investment

would generate a positive return.’” (citation omitted)); In re

R.M.L., Inc., 92 F.3d 139, 142 (3d Cir. 1996) (A commitment letter

issued in connection with a $53 million loan is not reasonably

equivalent in value to the $515,000 in commitment fees paid for

the letter “[b]ecause the commitment letter was so conditional

that the chances of the loan closing were minimal.”).

     Second, the fact that the Debtor was insolvent and remained

insolvent does not establish lack of reasonably equivalent value.


                                       16
            Case 18-01435-RAM   Doc 46        Filed 06/19/20   Page 17 of 20




Even deepening insolvency after the transfers is not, alone,

determinative     of   reasonable    equivalency.              See,   e.g.,     In   re

Financial Federated Title & Trust, Inc., 309 F.3d 1325, 1331-33

(11th Cir. 2002); PSN Liquidating Trust v. Intelsat Corp. (In re

PSN USA, Inc.), 615 Fed. Appx. 925, 932 (11th Cir. 2015).                         If a

debtor’s insolvency grows, but the transfer at issue did not,

independently, deplete the debtor’s net worth, the transfer is not

avoidable. General Electric Corp. of Tennessee v. Murphy (In re

Rodriguez), 895 F.2d 725, 727 (11th Cir. 1990) (citing Rubin v.

Manufacturers Hanover Trust Co., 661 F.2d 979, 991 (2nd Cir.

1981)). Moreover, the facts of this case indicate that expenditures

on Dr. Figuereo’s education resulted in operational improvements

that may have reduced the Debtor’s insolvency between 2016 and

2017.

      “[I]n determining reasonably equivalent value, the essential

examination is a comparison of ‘what went out’ with ‘what was

received’.” Kapila v. WLN Family Ltd. P’ship (In re Leneve), 341

B.R. 53, 57 (Bankr. S.D. Fla. 2006) (citing Heritage Bank v.

Steinberg (In re Grabill Corp.), 121 B.R. 983, 994 (Bankr. N.D.

Ill. 1990)).      Here, $54,169.26 went out, and improved collection

of accounts receivables went in.              As noted earlier, the Defendant

did   not   present    evidence   quantifying           the    financial       benefits


                                         17
         Case 18-01435-RAM   Doc 46        Filed 06/19/20   Page 18 of 20




realized by the Debtor as a result of improved collection rates.

However, “the concept of ‘reasonably equivalent value’ does not

demand      a   precise   dollar-for-dollar             exchange.”          Advanced

Telecommunication    Network,   Inc.          v.   Allen     (In    re      Advanced

Telecommunication Network, Inc.), 490 F.3d 1325, 1336 (11th Cir.

2007); see also In re Berkman, 517 B.R. 288, 302 (Bankr. M.D. Fla.

2014) (“[R]easonably equivalent value need not be dollar-for-

dollar”).

     At the final pretrial conference, the Trustee conceded that

the value does not have to be measurable:

            “We’re not going to take the position that
            reasonably equivalent value requires that it be
            – - it be actually measurable ... we don’t claim,
            and we’re not going to claim that there must be
            measurable value. There just must be reasonably
            equivalent value.”

Defendant’s Ex. “T”, Transcript of Pretrial Conference at p. 34:

14-21.

     Once the Defendant proved that the Debtor received value, the

Trustee had the burden of proving, by a preponderance of the

evidence, that the Debtor did not receive reasonably equivalent

value in exchange for the $54,169.26 that the Debtor spent on Dr.

Figuereo. General Electric Corp. of Tennessee v. Murphy (In re

Rodriguez), 895 F.2d 725, 726, n.1 (11th Cir. 1990); In re Leneve,



                                      18
           Case 18-01435-RAM         Doc 46        Filed 06/19/20    Page 19 of 20




341 B.R. 53, 56 (Bankr. S.D. Fla. 2006); In re Berkman, 517 B.R.

288, 300 (Bankr. M.D. Fla. 2014) (citation omitted).                                 The Court

finds that the Trustee failed to carry his burden.                             His hindsight

analysis     of    insolvency        neither         addressed        nor      rebutted      Dr.

Figuereo’s testimony regarding accelerated collection of accounts

receivable     and     the   positive      effect        that       had   on   the    Debtor’s

financial condition.

      It is reasonable to conclude, based on the numbers, that the

Debtor received value reasonably equivalent to the amount it

expended on Dr. Figuereo’s tuition.                      Moreover, when it paid Dr.

Figuereo’s tuition, its hope for a return on the investment was

reasonable.       Consequently, the Trustee cannot avoid the $54,169.26

in transfers made to UM on Dr. Figuereo’s behalf.

                                      Conclusion

      Whether fair consideration has been given for a transfer is

“largely a question of fact as to which considerable latitude must

be   allowed      to   the   trier    of   the        facts.”       TOUSA,     680    F.3d    at

1311(citations omitted).             This trier of fact concludes that fair

consideration was given here.

      The Court will enter a separate judgment consistent with this

opinion.

                                           ###


                                              19
        Case 18-01435-RAM   Doc 46        Filed 06/19/20   Page 20 of 20




Copies Furnished To:

Matthew Lines, Esq.
Isicoff Ragatz
601 Brickell Key Drive, Suite 750
Miami, Florida 33131

Patrick Scott, Esq.
GrayRobinson, P.A.
401 E. Las Olas Blvd., Suite 1000
Fort Lauderdale, FL 33301




                                     20
